Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 12/20/2021 has been received; Claims 1-6, 8-15 & 17 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5, 6, 8-11, 13-15 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Knudesen (USPN 4,461,030) in view of Brown (USPN 5,642,573).

Regarding Claim 2, the combination of Knudesen and Brown disclose the piece of footwear is a shoe or boot selected from the group of rubber boots, hiking boots, "duck" boots, hiking shoes, winter shoes, and winter boots (Knudesen, Figure 2 & Brown, Figures 1-5).  
Regarding Claim 3, the combination of Knudesen and Brown disclose the at least one footwear fixation surface comprises two footwear fixation surfaces disposed near the upper and lower edges of the inner wall respectively (Knudesen, Figures 1-3 & Brown, Figures 1-5).   
Regarding Claim 5, the combination of Knudesen and Brown disclose the lower edge of the gaiter is secured between the lower edges of the inner and outer walls (Brown, 60, Figure 5) .  
Regarding Claim 6, the combination of Knudesen and Brown disclose the closure is selected from the group consisting of hook and loop fasteners, interlocking groove and ridge, zipper, pull tie, and snap fasteners (Knudesen, Figures 1-3 & Brown, Figures 1-5).  
Regarding Claim 8, the combination of Knudesen and Brown disclose the secondary closure is selected from the group consisting of hook and loop fasteners, zipper, and snap fasteners (Knudesen, Figures 1-3 & Brown, Figures 1-5).
Regarding Claim 9, the combination of Knudesen and Brown disclose the storable gaiter is comprised of a lightweight flexible material (Brown, Col. 4, lines 40-49).  
Regarding Claim 10, the combination of Knudesen and Brown do not specifically disclose the storable gaiter further comprises an elastic band disposed at or near the upper edge of the gaiter. However, Brown discloses the storable gaiter further comprises an elastic band (34, Col. 4, lines 60-61) disposed at or near the upper edge of the gaiter (Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to include a constrictive top to the gaiter, as taught by Brown, in order to provide sealing of the gaiter to a user’s leg.
Regarding Claim 11, the combination of Knudesen and Brown disclose the storable gaiter further comprises one or more fasteners selected from the group consisting of hook and loop fasteners, straps, hooks, pull ties, and combinations thereof that are disposed at or near the upper edge of the gaiter (Brown, 30, 38, 36, 32, 22, 24, Figure 1-5).  
Regarding Claim 13, the combination of Knudesen and Brown disclose the pouch is sized to be affixed around the entire upper circumference of the footwear upper (Knudesen, Figures 1-3).  
Regarding Claim 14, the combination of Knudesen and Brown disclose the gaiter engages with the outer wall closure when the gaiter is in a use position (as modified, Knudesen, Figures 1-3 & Brown, Figures 1-5). 
Regarding Claim 15, the combination of Knudesen and Brown disclose the gaiter is comprised of a waterproof material (Brown, Col. 4, lines 40-49).  
Regarding Claim 17, the combination of Knudesen and Brown disclose A boot incorporating the pouch of claim 1 (Knudesen, Figures 1-3 & Brown, Figures 1-5).

Claim 4 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Knudesen (USPN 4,461,030) in view of Brown (USPN 5,642,573) in further view of Roelofs (USPN 6,457,260).
Regarding Claim 4, the combination of Knudesen and Brown do not specifically disclose the at least one footwear fixation surface is a rubber and is affixed to the piece of footwear using glue or rubber welding.  However, Roelof discloses various mean for affixing a gaiter to a pocket rubber including glue (Col. 5, lines 26-59). It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the hook and loop attachment of Knudesen with glue, as taught by Roelof, as a simple substitution of one well known attachment means for another to yield predictable results of affixing the fixation surface to footwear.
Regarding Claim 12, the combination of Knudesen and Brown do not specifically disclose the storable gaiter further comprises a connector for attaching the gaiter to another similar gaiter on another paired piece of footwear.  However, Roelof discloses a connector for attaching the gaiter to another similar gaiter on another paired piece of footwear (Col. 5, lines 12-42).It would have been obvious to one of ordinary skill in the art before the effective filing date to include a connector, as taught by Roelof, in order to provide various connection systems for cooperating with one another. 

Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732